Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 1 of 8




                Exhibit 1
        Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 2 of 8




                      IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF ARIZONA



TYLER BOYER, MICHAEL JOHN
BURKE, NANCY COTTLE, JAKE
HOFMAN, ANTHONY KERN,                                         CASE NO. 20:cv-2321
CHRISTOPHER M. KING, JAMES R.
LAMON, SAM MOREHEAD, ROBERT
MONTGOMERY, LORAINE
PELLEGRINO, GREG SAFSTEN,
SALVATORE LUKE SCARMARDO,
KELLI WARD and MICHAEL WARD,

                      Plaintiffs.
                                      v.

DOUG DUCEY, in his official capacity as
Governor of the State of Arizona, and
KATIE HOBBS, in her capacity as the
Arizona Secretary of State,

                             Defendants.



      EXPERT RULE 26(A)(2)(B) EXPERT DISCLOSURES AND FACT
                            WITNESSES




       COMES NOW Plaintiffs, Tyler Bowyer, Michael John Burke, Nancy Cottle, Jake

Hoffman, Anthony Kern, Christopher M. King, James R. Lamon, Sam Moorhead, Robert

Montgomery, Loraine Pellegrino, Greg Safsten, Salvatore Luke Scarmado, Kelli Ward, and

Michael Ward, by and through their undersigned counsel, and file Expert and Fact Disclosure:




                                               1
 Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 3 of 8




                   Experts anticipated for the Evidentiary Hearing:

   a. William Briggs, is an expert witness that provided a declaration and statistical

       analysis for the present matter. Attached is his expert report in the attached

       Declaration. (See Complaint Exh. 2 and 2A-F).


           i. Briggs’ original expert report includes the only charts that he may refer to
              in live testimony.

           ii. As stated in his expert report, the data relied on was created by Matt
               Braynard, and the topline reports of those data were attached as pdfs and
               submitted as part of his original report.

   b. Dr. Briggs’ rebuttal report in another case. (See Exh. 1, attached hereto).

   c. In his rebuttal report, Dr. Briggs states that his work is entirely pro bono.

   d. Attached is Dr. Briggs’ CV, which includes a publications list. (See Exh.2F to the
      Complaint).

       a. Dr. Briggs has submitted declaration in the Northern District of Georgia 20-

           cv-04809, ED Michigan 20-cv-13134, ED Wisconsin 20-cv-02321.


2. Brian Teasley, is an expert witness that provided a declaration and statistical analysis
   for the present matter.

       a. His expert report is attached as Exh. 4 to the Complaint.

   e. Teasley’s’ original expert report, declaration includes the charts that he may refer

       to in live testimony.

   f. Mr. Teasley is appearing entirely pro bono.

   g. Attached is Brian Teasley’s CV is attached as Exh. 2, hereto.

   a. He has submitted declarations in the ED Michigan 20-cv-13134, ED Wisconsin

       20-cv-02321.

3. Russell James Ramsland, Jr.


                                         2
 Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 4 of 8




       a. Mr. Ramsland’s report is attached to the Complaint as Ex. 17.

       b. Mr. Ramsland’s CV is attached hereto as EX. 3, hereto.

       c. He has submitted declarations in the Northern District of Georgia 20-cv-

           04809; 20-cv-ED Michigan 20-cv-13134; ED Wisconsin 20-cv-0232.

4. Spider, whose identity is currently redacted for security reasons:

       a. His testimony will be based on his report currently attached to the Complaint

           as Exh. 12; and in the attached declarations, EX. 4.

       b. He is appearing pro bono, has not published in the prior 10 years.

       c. He has the following background: Education: Texas A&M associate degree

           in robotics and engineering; Associates Degree ITT Tech, Texas in network

           systems; Experience: US Army 305th Military Intelligence; US Army (other)

           US Intelligence Agencies; Freelance computer security consultant

       d. He has submitted declarations in the Northern District of Georgia 20-cv-

           04809, ED Michigan 20-cv-13134, ED Wisconsin 20-cv-02321.



5. Declaration of Matthew Bromberg Ph.D

       a. Matt Bromberg’s report is currently attached as a Declaration to the Complaint

           as Exh. 19, which includes his background and CV information;

       b. He is appearing pro bono.

       c. He has submitted declaration in the ED Michigan 20-cv-13134, ED Wisconsin

           20-cv-02321.

6. Phillip Waldron. Mr. Waldron’s background and the basis of his testimony is

   attached. Ex. 5. He is not getting paid for his appearance.


                                         3
    Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 5 of 8




                                         Fact witnesses

   The following are fact witnesses that may be called at the hearing:


1. Anna Orth:
      a. Poll Observer
      b. Pima County
      c. 520-979-8330
      d. Anna Orth is anticipated testify to election violations she observed, including the

           disparate treatment of Republican observers deprived Republican voters of their

           rights to equal protection of the law and should nullify any presumption that

           election workers applied the law in a fair, impartial and objective manner.


2. Janese “Jan” Bryant:
      a. Poll Observer,
      b. Maricopa County
      c. 208-859-3394
      d. Janese Jan Bryant will testify to election violations she observed, including the

           disparate treatment of Republican observers deprived Republican voters of their

           rights to equal protection of the law and should nullify any presumption that

           election workers applied the law in a fair, impartial and objective manner.



3. Greg Wodynski:
      a. Digital Adjudication Observer
      b. Maricopa County
      c. 480-828-9425
      d. His declaration is attached to the Complaint as Exh. 22.

4. Les Minkas:
      a. Poll Observer
      b. Maricopa County
      c. 847-927-0856

5. Diane Serra:

                                            4
     Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 6 of 8




        a. Poll Observer
        b. Maricopa County
        c. 602-402-5836

        d. Her Declaration is attached to the Compl., Ex. 5.

6. Judith Burns: Poll Observer,
      a. Maricopa County
      b. 810-923-5984
      c. Her Declaration is attached to the Compl. At Ex. 21.


7. Kathleen Alvey:
      a. Poll Observer
      b. Pima County
      c. 520-829-2117
      d. Kathleen Alvey is anticipated to testify to election violations she observed,

            including the disparate treatment of Republican observers deprived Republican

            voters of their rights to equal protection of the law and should nullify any

            presumption that election workers applied the law in a fair, impartial and

            objective manner.


8.   Linda Brickman:
        a. Maricopa County,
        b. GOP Chair
        c. 602-330-9422
        d. Her Declaration is attached to the Complaint as Ex. 23.


9.   Mark Low:
       a. Poll Observer,
       b. Maricopa County
       c. 480-363-1154
       d. His Declaration is attached to the Complaint as Ex. 20.


10. Redacted Fact Witness, TM:
       a. Redacted witness TM’s Declaration is attached to the Complaint as Ex. 13.

     See Compl., Section I and Declarations attached thereto.


                                              5
        Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 7 of 8




   11. Senator Kelly Townsend:
         a. Senator in the AZ legislature
         b. Maricopa County
         c. kellyjtownsend@yahoo.com

          d. Senator Townsend is anticipated to information related to election violations.

   12. Redacted - Venezuela Smartmatic Affidavit 11.116.2020, attached as Ex. 1 to the

       Complaint.

   13. Joe Oltmann, his Declaration is attached to the Complaint as Exh. 6.Anna Mercedes Diaz

       Cardozo

   14. Anna Mercedes Diaz Cardozo, her Affidavit is attached to the Complaint as Exh. 8.

   15. Ronald Watkins, his Declaration is attached to the Complaint as Exh. 14.

   16. Jane Doe. (name redacted) Will testify about illegal ballots being shipped around the

       United States including to Arizona on or about before Nov. 3, 2020.

   17. Ryan Hartwig. Present at Phoenix airport and will testify about a suspicious airplane and

       activity at Phoenix airport on or around Nov. 3, 2020.




       Respectfully submitted, this 1st day of December 2020.




                                             /s Sidney Powell*
                                             Sidney Powell PC
                                             Texas Bar No. 16209700
2911 Turtle Creek Blvd, Suite 300
Dallas, Texas 75219

*Application for admission pro hac vice
forthcoming




                                                6
        Case 2:20-cv-02321-DJH Document 61-1 Filed 12/07/20 Page 8 of 8




Of Counsel:
Emily P. Newman (Virginia Bar No. 84265)
Julia Z. Haller (D.C. Bar No. 466921)
Brandon Johnson (D.C. Bar No. 491730)


2911 Turtle Creek Blvd, Suite 300
Dallas, Texas 75219

*Application for admission pro hac vice
Forthcoming

L. Lin Wood
GA Bar No. 774588
L. LIN WOOD, P.C.
P.O. Box 52584
Atlanta, GA 30305-0584
Telephone: (404) 891-1402


Howard Kleinhendler
New York Bar No. 2657120
Howard Kleinhendler Esquire
369 Lexington Avenue, 12th Floor
New York, New York 10017
(917) 793-1188
howard@kleinhendler.com




                                           7
